DETAILED ACTION
The following is responsive to Applicant’s AFCP 2.0 filing dated July 9, 2021, which is entered.  Claims 1, 21, and 26 are amended.  Accordingly, claims 1–11 and 21–29 are allowed.

REASONS FOR ALLOWANCE
Claims 1–11 and 21–29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s AFCP 2.0 amendments are sufficient to overcome the previous rejection of claims 1–11 and 21–29 under 35 U.S.C. 101.  More particularly, when considered in view of the claims as a whole, the additional elements, including “receiving, from a merchant server, a transaction request for a purchase of an item by a consumer through a user device, wherein the transaction request comprises information of the item” and “redirecting, by a service provider server, the user device of the consumer to a questionnaire interface”, amount to an improvement in the technology or technical field and integrate the abstract idea into a practical application under Step 2A Prong Two.  Accordingly, the previous rejection of claims 1–11 and 21–29 under 35 U.S.C. 101 is withdrawn.
As noted on page 7 of the Non-Final Office Action mailed January 29, 2021, when considered in view of the claim as a whole, the prior art references, either taken alone or in any combination, does not disclose “generating an item identification for the item based at least in part on” obtaining a set of answers to a questionnaire forest 
With respect to the newly cited reference to Ricci (Ricci, R., Venturini, A., Cavada, D., Mirzadeh, N., Blaas, D., & Nones, M. (2003). Product Recommendation with Interactive Query Management and Twofold Similarity. Springer-Verlag Berlin, Heidelberger Platz 3, D-14197 Berlin, Germany.), although Ricci discloses recommending products based on interactive queries, Ricci does not disclose “generating an item identification for the item based at least in part on” obtaining a set of answers to a questionnaire forest corresponding to transaction request information, as substantially recited in claims 1, 21, and 26.  As a result, claims 1, 21, and 26 are allowable over the prior art of record.
Accordingly, claims 1–11 and 21–29 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623